Exhibit 10.4

2017 Stock Option Agreement

﻿

AQUA AMERICA, INC.

2009 OMNIBUS EQUITY COMPENSATION PLAN

﻿

STOCK OPTION

TERMS AND CONDITIONS

﻿

﻿

1.Grant of Option. 

These Stock Option Terms and Conditions (the “Grant Conditions”) shall apply and
be part of the grant made by Aqua America, Inc., a Pennsylvania corporation (the
“Company”), to the Grantee named in the Stock Option Grant (the “Option”) to
which these Grant Conditions are attached (the “Grantee”), under the terms and
provisions of the Aqua America, Inc. 2009 Omnibus Equity Compensation Plan, as
amended and restated (the “Plan”).  The applicable provisions of the Plan are
incorporated into the Grant Conditions by reference, including the definitions
of terms contained in the Plan (unless such terms are otherwise defined
herein). The Grantee is an employee of the Company, its subsidiaries or its
Affiliates (collectively, the “Employer”). 

Subject to the terms and vesting conditions hereinafter set forth, the Company,
 with the approval and at the direction of the Executive Compensation Committee
(the “Committee”) of the Company’s Board of Directors (the “Board”), has granted
to the Grantee a  nonqualified stock option (the “Option”) to purchase the
number of shares of common stock of the Company (the “Shares”) as specified in
the Stock Option Grant at the exercise price per Share set forth in the Stock
Option Grant (the “Exercise Price”).   The Option shall vest according to
Section 2 below. 

2.Vesting of Option.

The Option shall vest on the following dates (each date, a “Vesting Date”)
if (i) the Grantee continues to be employed by the Employer through the Vesting
Date and (ii) the Performance Goal described on the attached Schedule  A is
achieved for the calendar year ending on December 31 immediately preceding the
Vesting Date (each such calendar year, a “Performance Year”), except as
otherwise provided in Sections 3 and 5 below.

﻿

 

Vesting Date

Shares for Which the

Option is Vested

First Anniversary of the Grant Date

33⅓% of the Shares

Second Anniversary of the Grant Date

33⅓% of the Shares

Third Anniversary of the Grant Date  

33⅓% of the Shares

﻿

The vesting of the Option is cumulative, but shall not exceed 100% of the Shares
subject to the Option.  If the foregoing schedule would produce fractional
Shares, the number of Shares for which the Option becomes vested shall be
rounded down to the nearest whole Share; provided

1

 

 

--------------------------------------------------------------------------------

 

 

that, the portion of the Option subject to vesting on the Third Anniversary of
the Grant Date shall include the Shares subject the Option that did not
previously vest as a result of such rounding.

3.Term of Option. 

(a)The Option shall have a term of ten (10) years from the Grant Date specified
in the Stock Option Grant (the “Grant Date”) and shall terminate at the
expiration of that period, unless it is terminated at an earlier date pursuant
to the provisions of these Grant Conditions or the Plan.

(b)If the Grantee ceases to be employed by the Employer for any reason, the
unvested portion of the Option will terminate on the date the Grantee ceases to
be employed by the Employer (the “Termination Date”), unless otherwise provided
in this Section 3. Any vested portion of the Option as of the Termination Date
may be exercised for the period described in this Section 3.

(c)If the Grantee ceases to be employed by the Employer for the following
reasons, the Option will be treated as follows:

(i)General Rule.  If the Grantee ceases to be employed by the Employer,  except
as provided below, the Option will thereafter be exercisable only with respect
to that number of Shares with respect to which the Option has vested as of the
Termination Date.  The vested portion of the Option will terminate upon the
earlier of the expiration of the term of the Option or the expiration of the
ninety (90)  day period commencing on the Termination Date.

(ii)Retirement.  If the Grantee ceases to be employed by  the Employer on
account of the Grantee’s Retirement, except as otherwise provided in subsection
(iv) below, a pro-rated portion of the unvested Option will vest on the Vesting
Date coincident with or immediately following the Termination Date (the
“Retirement Vesting Date”) if the Performance Goal is achieved for the
Performance Year that relates to the Retirement Vesting Date.  Such pro-rated
portion (the “Pro-Rated Portion”) shall be equal to the product of (A) the
number of Shares with respect to which the Option would have vested on the
Retirement Vesting Date if the Grantee had remained employed through the
Retirement Vesting Date, multiplied by (B) a fraction, the numerator of which is
the number of days that the Grantee was employed during the period beginning on
the date following the immediately preceding Vesting Date and ending on the
Termination Date, and the denominator of which is 365.  Any portion of the
Option, other than the Pro-Rated Portion, that has not vested as of the
Grantee’s Termination Date shall be forfeited and cease to be outstanding as of
the Termination Date.  If the Grantee ceases to be employed by the Employer on
account of Retirement, the vested portion of the Option shall remain outstanding
until the expiration of the term of the Option.  For purposes of these Grant
Conditions, “Retirement” shall mean the Grantee’s voluntary termination of
employment after the Grantee has attained age fifty-five (55) and has a
combination of age and full years of service with the Employer that is equal to
or greater than seventy (70).

(iii)Death or Disability.  If the Grantee ceases to be employed by the Employer
on account of the Grantee’s death or Disability, any unvested portion of the
outstanding Option will become immediately vested on the Termination Date.  The
Option will



2

 

 

--------------------------------------------------------------------------------

 

 

terminate upon the earlier of the expiration of the term of the Option or the
date that is 12 months following the Termination Date.



(iv)Termination Upon or Following a Change in Control.    Notwithstanding the
foregoing, if the Grantee ceases to be employed by the Employer upon or
following a Change in Control on account of (i) the Grantee’s Retirement, (ii)
Involuntary Termination by the Employer without Cause, or (iii) the Grantee’s
Disability or death, any unvested portion of the outstanding Option shall become
fully vested on the Termination Date.  The vested Option shall be exercisable
for the applicable period described in subsections (i) through (iii) above. 

(v)Termination for Cause.  If the Committee determines that the Grantee has
engaged in conduct that constitutes Cause at any time while the Grantee is
employed by the Employer or after the Grantee’s termination of employment (A)
the vested and unvested Option shall immediately terminate and (B) the Grantee
shall automatically forfeit all Shares underlying any exercised portion of the
Option for which the Company has not yet delivered the share certificates, upon
refund by the Company of the Exercise Price paid by the Grantee for such shares.

4.Exercise of the Option.    

(a)Subject to the provisions of Section 2 and 3 above, the Grantee may exercise
any  vested portion of the Option, in whole or in part, by delivering a notice
of exercise to the Company. Payment of the Exercise Price and any applicable
withholding taxes must be paid prior to issuance of the Shares and must be
received by the Company by the time specified by the Company, depending on the
type of payment being made, but in all cases prior to the issuance or transfer
of such Shares.    

(b)The Grantee may pay the Exercise Price (i) in cash, (ii) by delivering shares
of Company Stock owned by the Grantee and having a Fair Market Value on the date
of exercise at least equal to the Exercise Price or by attestation (on a form
prescribed by the Committee) to ownership of shares of Company Stock having a
Fair Market Value on the date of exercise at least equal to the Exercise Price,
(iii) by payment through a broker in accordance with procedures permitted by
Regulation T of the Federal Reserve Board, or (iv) by such other method as the
Committee may approve. The Committee may impose such limitations as it deems
appropriate on the use of shares of Company Stock to exercise the Option, and
shares of Company Stock used to exercise the Option shall have been held by the
Grantee for the requisite period of time necessary to avoid adverse accounting
consequences to the Company with respect to the Option. 

(c)The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as the Company’s counsel shall deem necessary
or appropriate to comply with relevant securities laws and regulations.  The
Company may require that the Grantee (or other person exercising the Option
after the Grantee’s death) represent that the Grantee is purchasing Shares for
the Grantee’s own account and not with a view to or for sale in connection with
any distribution of the Shares, or such other representation as the Company
deems appropriate. 



3

 

 

--------------------------------------------------------------------------------

 

 

5.Change in Control.  

(a)If a  Change in Control before the end of the third Performance Year, vesting
of the Option shall cease to subject to achievement of the Performance Goal and
the Option shall vest on each Vesting Date that occurs following the Change in
Control if the Grantee continues to be employed by the Employer through the
applicable Vesting Date.

(b)If a Change in Control occurs following the Grantee’s termination of
employment on account of Retirement and during the Performance Year in which the
Termination Date occurs, the Pro-Rated Portion of the Option that would have
otherwise vested on the Retirement Vesting Date pursuant to Section 3(c)(ii)
shall become immediately vested upon the Change in Control, without regard to
whether the Performance Goal is met. 

6.Certain Corporate Changes.  

If any change is made to the Company Stock (whether by reason of merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination of shares, or exchange of shares or any other change in capital
structure made without receipt of consideration), then unless such event or
change results in the termination of the Option, the Committee shall adjust, in
an equitable manner and as provided in the Plan, the number and class of shares
underlying the Option and the Exercise Price to reflect the effect of such event
or change in the Company’s capital structure, and the Committee shall adjust the
Performance Goal as necessary to reflect the effect of such event or change in
the Company’s capital structure. 

7.Restrictions on Exercise. 

Except as the Committee may otherwise permit pursuant to the Plan, only the
Grantee may exercise the Option during the Grantee’s lifetime and, after the
Grantee’s death, the Option shall be exercisable by the Grantee’s estate, to the
extent that the Option is exercisable pursuant to these Grant Conditions.

8.No Right to Continued Employment. 

Neither the award of the Option, nor any other action taken with respect to the
Option, shall confer upon the Grantee any right to continue to be employed by
the Employer or shall interfere in any way with the right of the Employer to
terminate the Grantee’s employment at any time.

9.No Shareholder Rights. 

Neither the Grantee, nor any person entitled to exercise the Grantee’s rights in
the event of the Grantee’s death, shall have any of the rights and privileges of
a shareholder with respect to the Shares subject to the Option until
certificates for Shares have been issued upon exercise of the Option.

10.Termination or Amendment. 



4

 

 

--------------------------------------------------------------------------------

 

 

These Grant Conditions and the award made hereunder may be terminated or amended
by the Committee, in whole or in part, in accordance with the applicable terms
of the Plan.

11.Notice. 

Any notice to the Company provided for in these Grant Conditions shall be
addressed to it in care of the Company’s Vice President for Human Resources, and
any notice to the Grantee shall be addressed to the Grantee at the current
address shown on the payroll system of the Company, or to such other address as
the Grantee may designate to the Company in writing.  Any notice provided for
hereunder shall be delivered by hand, sent by telecopy or electronic mail or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage and registry fee prepaid in the United States mail or other
mail delivery service.  Notice to the Company shall be deemed effective upon
receipt.  By receipt of these Grant Conditions, the Grantee hereby consents to
the delivery of information (including without limitation, information required
to be delivered to the Grantee pursuant to the applicable securities laws)
regarding the Company, the Plan, and the Option via the Company’s electronic
mail system or other electronic delivery system.

12.Incorporation of Plan by Reference. 

The Stock Option Grant and these Grant Conditions are made pursuant to the terms
of the Plan, the terms of which are incorporated herein by reference, and shall
in all respects be interpreted in accordance therewith. The decisions of the
Committee shall be conclusive upon any question arising hereunder. The Grantee’s
receipt of the Option constitutes the Grantee’s acknowledgment that all
decisions and determinations of the Committee with respect to the Plan, these
Grant Conditions, and/or the Option shall be final and binding on the Grantee,
his or her beneficiaries and any other person having or claiming an interest in
the Option.  The settlement of any award with respect to the Option is subject
to the provisions of the Plan and to interpretations, regulations and
determinations concerning the Plan as established from time to time by the
Committee in accordance with the provisions of the Plan. A copy of the Plan will
be furnished to each Grantee upon request.

13.Income Taxes; Withholding Taxes. 

The Grantee is solely responsible for the satisfaction of all taxes and
penalties that may arise in connection with the Option or the exercise of the
Option pursuant to these Grant Conditions, and all obligations of the Company
under these Grant Conditions shall be subject to the rights of the Employer as
set forth in the Plan to withhold amounts required to be withheld for any taxes,
if applicable.  At the time of taxation, the Employer shall have the right to
deduct from other compensation, or to withhold shares of Company Stock, in an
amount equal to the federal (including FICA), state, local and foreign taxes and
other amounts as may be required by law to be withheld with respect to the
Option, as approved in advance by the Committee.

14.Company Policies.  


This Option and all shares issued pursuant to this grant shall be subject to any
applicable



5

 

 

--------------------------------------------------------------------------------

 

 

recoupment or clawback policies and other policies implemented by the Board, as
in effect from time to time.

15.Governing Law. 

The validity, construction, interpretation and effect of the Stock Option Grant
and these Grant Conditions shall exclusively be governed by, and determined in
accordance with, the applicable laws of the Commonwealth of Pennsylvania,
excluding any conflicts or choice of law rule or principle. 

16.Assignment. 

The Stock Option Grant and these Grant Conditions shall bind and inure to the
benefit of the successors and assignees of the Company.  The Grantee may not
sell, assign, transfer, pledge or otherwise dispose of the Option, except to a
successor grantee in the event of the Grantee’s death.

﻿





6

 

 

--------------------------------------------------------------------------------

 

 



Schedule  A

Performance Goal

Provided the Grantee has remained in the continuous employment of the Employer
through the applicable Vesting Date (except as otherwise provided in Section  3,
 the applicable portion of the Option shall become vested on the Vesting Date if
the Company’s Annual Adjusted Return on Equity for the Performance Year equals
or exceeds the Adjusted Return on Equity Target (the “Performance Goal”).   For
purposes of this Option award, achievement of the Performance Goal shall be
determined as follows: 

(i)Annual Adjusted Return on Equity means, for each calendar year, (A) the
Company’s net income for the calendar quarter (excluding net income or loss from
acquisitions which have not been incorporated in the Company’s Most Recent Rate
Application), divided by (B) the Company’s shareholders’ equity as of the end of
the calendar year (excluding equity applicable to acquisitions that were not
incorporated in the Company’s Most Recent Rate Application).

(ii)Most Recent Rate Application means the Company’s most recent rate
application with the Pennsylvania Public Utility Commission as of the end of the
applicable calendar quarter.   

(iii)Adjusted Return on Equity Target means an Annual Adjusted Return on Equity
for the Performance Year that is equal to or greater than 150 basis points below
the return on equity granted by the Pennsylvania Public Utility Commission
during the last rate proceeding of the Company’s Pennsylvania subsidiary that
occurs prior to the end of the Performance Year.  However, if there has not been
a rate proceeding for the Company’s Pennsylvania subsidiary within 18 months
prior to the end of the Performance Year,  then the reference to “return on
equity” in this section (iv) means the last Pennsylvania Public Utility
Distribution System Improvement Charge return on equity prior to the end of the
Performance Year.  

Except as otherwise provided in Section 5,  in the event the Company’s Annual
Adjusted Return on Equity for the Performance Year is less than the Adjusted
Return on Equity Target, the portion of the Option that would vested for the
Performance Year shall cease to be outstanding.

﻿

﻿



7

 

 

--------------------------------------------------------------------------------